HOUGH, District Judge
(after stating the facts as above)'. The motions to dismiss, not being opposed, are, of course, granted. While it is true that an action on an actually surrendered patent falls with *135the surrender, it is not, in my opinion, true (nor is it, indeed, asserted) that an action upon a patent abates the moment a petition for a reissue is filed. It may be, as stated by counsel for defendants, that the application for reissue will not be granted, in which case the pat-entee must go on with his pending suit as best he can. His right so to proceed with the pending suit may be doubtful, but it is at least an open question whether he could not do it. Nevertheless it is in my judgment very improper for one who has deliberately made the attempt to surrender his patent, to proceed with a suit after he seeks by his own petition to abandon it. At the least, he ought not to multiply expenses while doing his best to destroy his own patent, even' if he expects a reincarnation by a reissue.
[1 ] These cases, therefore, in my judgment, furnish an opportunity for applying section 982, Rev. Slat. U. S. (U. S. Comp. St. 1901, p. 706), if in that enactment the word ‘‘costs” is to be construed as including expenses. While without authority on this point, I think the statute should be so construed, for it does not speak of multiplying causes, but of multiplying “proceedings in any cause.” Under the present statute regarding fees and costs, it is difficult to perceive how costs eo nomine can be multiplied “in any cause”; but expenses and taxable disbursements can be so multiplied with ease.
[2] In this case I think such multiplication took place, and occurred unreasonably and vexatiously, by reason of the taking of testimony after petition for reissue filed. The amount of annoyance and expenses caused thereby (so far as shown by these papers) does not warrant any such allowance or measurement as is asked for by defendants.
The bills will be dismissed, and the excess of costs (i. e., expenses) in each case fixed at $150.